Cite as 2015 Ark. App. 469


                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-15-196

TIMOTHY WHALEY                                    Opinion Delivered:   September 9, 2015
                                  APPELLANT
                                                  APPEAL FROM THE LONOKE COUNTY
V.                                                CIRCUIT COURT
                                                  [NO.43PR-14-390]
PAM AND DON BECKHAM
                   APPELLEES HONORABLE ASHLEY PARKER, JUDGE

                                                  DISMISSED


                              WAYMOND M. BROWN, Judge

         Appellant appeals from the circuit court’s February 26, 2015 order which, in

pertinent part, denied his motion to dismiss appellees’ motion for leave to intervene,

granted appellees’ motion to intervene, and appointed appellees as temporary guardians of

the person of Louise Alma Shepherd a/k/a Louise Whaley.1 On appeal, appellant argues

that the circuit court erred in allowing permissive intervention of a “stranger to the

record” in a guardianship matter, specifically arguing that the trial court erred in denying

his motion to dismiss appellees’ motion to intervene and in appointing appellees as Ms.

Whaley’s temporary guardians.

         Louise Whaley, the proposed ward, was 91 years old at the beginning of this case

and had been living alone for some time in a house on property that she owned. Her

estate, including multiple rental properties, was worth somewhere between $1,000,000


1
    This is a one-brief appeal.
                                   Cite as 2015 Ark. App. 469


and $1,500,000. She had two children, both sons; both are deceased. Appellant is the son

of one of Ms. Whaley’s sons. Appellees are Ms. Whaley’s neighbors.2

          Subject to a few exceptions not applicable in this case, Rule 2(a) of the Arkansas

Rules of Appellate Procedure—Civil provides that this court only has jurisdiction to

review cases where a final order has been entered.3 Whether an order is final and

appealable is a matter going to our jurisdiction; jurisdiction is an issue that we are

obligated to raise on our own motion.4 An order is final if it dismisses the parties from the

court, discharges them from the action, or concludes their rights to the subject matter in

controversy.5 The order must put the judge’s directive into execution, ending the

litigation, or a separable branch of it.6

          The circuit court’s February 26, 2015 order, while permitting appellees to

intervene, did not discharge appellant from the action and did not prevent him from

asserting his alleged right to be appointed as Ms. Whaley’s permanent guardian.

Furthermore, its denial of appellant’s motion to dismiss is not severable from the

remainder of the case.



2
    The appellees are living in one of Ms. Whaley’s rental properties.
3
    Ark. R. App. P. - Civ. 2(a).
4
 Dobbs v. Dobbs, 99 Ark. App. 156, 157, 258 S.W.3d 414, 415 (2007) (citing Capitol Life
& Acc. Ins. Co. v. Phelps, 72 Ark. App. 464, 37 S.W.3d 692 (2001)).
5
  Ark. Dept. of Human Servs. v. J.N., 96 Ark. App. 319, 323, 241 S.W.3d 293, 296 (2006)
(citing Daniel v. State, 64 Ark. App. 98, 983 S.W.2d 146 (1998)).
6
    Id.


                                               2
                                    Cite as 2015 Ark. App. 469


         We also note that the circuit court’s February 26, 2015 order states that the hearing

from which the order arose was stipulated by the parties to be “considered a temporary

hearing” and awarded only temporary, and not permanent, custody. Appellant’s brief

noted that a hearing regarding permanent custody of Ms. Whaley was pending.

Accordingly, the issue of permanent custody was left to be determined.

         Because the circuit court’s order did not prevent appellant from seeking

guardianship of Ms. Whaley and did not dispose of the ultimate issue of permanent

custody of the person of Ms. Whaley, the circuit court’s order was not a final, appealable

order.

         Dismissed.

         GLADWIN, C.J., and VIRDEN, J., agree.

         Frances Morris Finley, for appellant.

         No response.




                                                 3